Citation Nr: 1755337	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraines and tension headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability of the arms and legs.

4.  Entitlement to service connection for a right foot disability. 

5.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to April 1997, to include service in the Southwest Asia theater of operations from December 1990 to July 1991.

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is of record.

These matters were previously before the Board in June 2016, when they were remanded for additional development.  

Subsequent to the most recent supplemental statement of the case (SSOC), the RO associated additional VA treatment records with the claims file.  However, aside from noting the previously documented diagnoses of hypertension and headaches, the treatment records did not address the issues adjudicated herein. Accordingly, the evidence is either not relevant or is cumulative of the evidence already considered, and there is no prejudice to the Veteran in adjudication of the claims. 



FINDINGS OF FACT

1.  The weight of the probative evidence indicates that the Veteran's headache disability was not incurred during service, is not related to service, and is not caused or aggravated by his service-connected PTSD with depression and alcohol abuse.

2.  The weight of the probative evidence indicates that the Veteran's hypertension was not incurred during service, did not manifest within the year following his separation from service, is not related to service, and is not caused or aggravated    by his service-connected PTSD with depression and alcohol abuse.

3.  The weight of the probative evidence indicates that the Veteran has not had        a skin disability, to include a diagnosed skin disorder or an undiagnosed illness manifested by skin symptoms, during the pendency of the appeal.

4.  The weight of the probative evidence indicates that the Veteran's current right foot disability was not incurred during service, is not related to service, and is not caused or aggravated by his service-connected knee disabilities.

5.  The weight of the probative evidence indicates that the Veteran's current left foot disability was not incurred during service, is not related to service, and is not caused or aggravated by his service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The requirements to establish service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The requirements to establish service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The requirements to establish service connection for a right foot disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The requirements to establish service connection for a left foot disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has raised no issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board also finds there has been substantial compliance with its prior remand directives.  In this regard, in a June 2016 letter, VA requested that the Veteran submit or authorize VA to obtain on his behalf treatment records from any private treatment providers; to date, the Veteran has not responded.  The Veteran was afforded VA examinations in January 2017.  Lastly, additional VA treatment records were obtained.  Accordingly, no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310 (2017).

Where a veteran served continuously for 90 days or more during a period of war,    or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and       by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs             or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i) (2017). The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of   proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii) (2017).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more    and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4) (2017).

Headaches

The Veteran contends that he is entitled to service connection for headaches either on a direct basis, to include as secondary to his Persian Gulf War service, or as secondary to his service-connected PTSD.

As the Veteran has been diagnosed with migraine and tension headaches, he meets the first element required for service connection, a current disability.  The question becomes whether such condition is related to service. 

The Veteran reports that he experienced his first headache during active service in approximately 1993; however, his service treatment records contain no mention of migraine or tension headaches.  Moreover, an August 1996 Heath Questionnaire  for Dental Treatment indicates the Veteran expressly denied having frequent headaches.  

With respect to nexus evidence, the preponderance of medical evidence weighs against granting service connection on either a direct or secondary basis.

The July 2012 VA examiner stated that the Veteran's headaches were typical for classic migraine and tension headaches.  The examiner opined that inasmuch as the headaches were consistent with muscle contracture and migraine headaches, the Veteran's headache condition had a clear-cut etiology and was not the result of    any environmental exposure during the Veteran's Gulf War service.  

The January 2017 VA examiner opined that the Veteran's headaches were less likely than not incurred in or related to service.  The examiner noted that while the Veteran reported headaches during service, the available medical records were silent for any medical treatment for headaches.  As such, there was no objective evidence of a chronic headache condition during service.  The examiner further noted that the Veteran's post-service treatment records indicate that the Veteran initially sought treatment for his headaches in 2011, which was more than a decade after his separation from service, and that treatment records prior to that time specifically note that the Veteran did not have a history of frequent or severe headaches.  On that basis, the examiner opined that the Veteran's headaches       were less likely than not related to service.  

To the extent the Veteran has alleged his headaches began in service and continued since that time, the Board finds such assertion is not persuasive in light of his denial of headaches on an August 1996 Heath Questionnaire for Dental Treatment and prior to 2011 post-service treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

With regard to secondary service connection, the examiner opined that the Veteran's headaches were less likely than not proximately due to, the result of, or worsened beyond the normal progression by the Veteran's PTSD with depression and alcohol abuse.  The examiner noted that the Veteran specifically stated that his headaches occurred at random and without any known precipitating causes.  Additionally, the examiner indicated that the record also did not show any chronologic correlation between the onset of the Veteran's headaches and any acute symptoms related to the Veteran's PTSD with depression and alcohol abuse.  The examiner also stated that  the record was silent for any objective evidence of improvement or worsening of       the Veteran's headache condition related to his PTSD with depression and alcohol abuse, therefore there was insufficient evidence to support a finding that the Veteran's headache condition was at least as likely as not caused by, related to, or aggravated  by the service-connected condition. 

The VA examination reports and opinions are uncontradicted, supported by sound rationales, and are consistent with the evidence of record; thus the Board finds  them highly probative.  The Board acknowledges the Veteran's assertions of a link between his headaches and his military service or his service-connected PTSD; however the Veteran has not been shown to possess the medical expertise necessary to render an informed opinion on complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  Moreover, as the evidence shows a diagnosed headache disability, the provisions of 38 C.F.R. § 3.317 pertaining to service connection as an undiagnosed illness are not for application. 

Accordingly, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension either on a direct basis or as secondary to his service-connected PTSD.

As the Veteran has been diagnosed with hypertension, he meets the first element required for direct and secondary service connection.  The question becomes whether such condition is related to service. 

The Veteran asserts that he was told he had hypertension during service. Specifically, at his January 2017 VA examination, he stated that he was told he had hypertension in 1993 or 1994 while he was stationed in Korea, but was not treated for or officially diagnosed with hypertension prior to his discharged from service.  The Veteran's service treatment records consistently document blood pressure readings within normal limits and are silent for any diagnosis of or treatment for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (hypertension means that the diastolic blood pressure is predominantly 90mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm). Moreover, on an August 1996 Heath Questionnaire for Dental Treatment, the Veteran expressly denied having high blood pressure.  

With respect to nexus evidence, the preponderance of medical evidence weighs against granting service connection on either a direct or secondary basis.  The July 2012 VA examiner noted that the Veteran's service treatment records consistently documented normal blood pressure readings.  The examiner stated that post-service treatment records noted occasional entries indicating borderline blood pressure readings without a diagnosis of hypertension until the Veteran's hypertension diagnosis in March 2012.  The examiner stated that he was unaware of any proven relationship between hypertension and environmental Gulf War toxins, including   dust storms, exhaust, fuels, or burn pits.  The examiner opined that given the gradual onset of the Veteran's blood pressure condition, which was approximately 20 years after the Veteran's Persian Gulf service, and in light of the Veteran's family history    of hypertension, alcohol use, and personal stress, the Veteran's hypertension was consistent with essential hypertension and was less likely than   not related to any environmental exposure during the Gulf War. 

The January 2017 VA examiner opined that the Veteran's hypertension was less likely than not due to, the result of, or permanently worsened by his service-connected PTSD with depression and alcohol use.  The examiner acknowledged that while the post-service record documented intermittent elevated blood pressure recordings, there was insufficient evidence to support a diagnosis of hypertension until 2012.  The examiner explained that essential hypertension was a common condition with the general population and the Veteran had common risk factors    for the development of such, including his gender, race, age, family history of hypertension, and obese body habitus.  The examiner noted that these factors     were unrelated to the Veteran's mental health or alcohol abuse condition.  

With regard to aggravation, the examiner explained that the available medical records showed that the Veteran had stable, well-controlled blood pressure readings since he began treatment for his essential hypertension.  The examiner noted that the Veteran had not required an increase in his anti-hypertensive medications   during periods of increased alcohol abuse or during exacerbations of his PTSD   with depression.  The examiner acknowledged that medical literature noted an association between some mental health conditions, including alcohol abuse, and hypertension, but it also showed that abstaining from heavy drinking resulted in only a 3.3 mmHg decrease for systolic and a 2 mmHg decrease in diastolic blood pressure.  The examiner opined that this small association was insufficient to show causation or aggravation between the Veteran's alcohol abuse and hypertension.  

The examiner further noted that the evidence of record for this Veteran also did not show a significant reduction in the Veteran's blood pressure during periods of alcohol abstention, a fact that further supported the conclusion that this Veteran's alcohol consumption was not a contributor to his essential hypertension. Additionally, the Veteran continued to have hypertension requiring medication with no improvement in blood pressure readings despite his treatment for his mental health conditions.  Based on the foregoing, the examiner opined that there was insufficient evidence to find a causative or chronic or aggravating relationship between the Veteran's mental health conditions, including alcohol abuse, and his essential hypertension.  

The VA examination reports and opinions are supported by sound rationales and are consistent with the evidence of record; thus the Board finds them highly probative.  The Board acknowledges the Veteran's assertions of a link between his hypertension and either his Persian Gulf service or his service-connected PTSD with depression and alcohol abuse; however the Veteran has not been shown to possess the medical expertise necessary to render an informed opinion on complex medical questions.   See Jandreau, 492 F.3d at 1376-77. The Board therefore finds the VA examination reports to be the most probative nexus evidence on this claim.  Moreover, as the evidence shows a diagnosed hypertension disability, the provisions of 38 C.F.R.           § 3.317 pertaining to service connection as an undiagnosed illness are not for application. 

Accordingly, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.

Skin Disability

The Veteran contends that he has an ongoing chronic skin condition on his arms and legs that began in approximately 1995 during his military service and has continued since that time.  

The Veteran was provided a VA examination in July 2012.  The Veteran reported an ongoing skin condition involving the dorsal aspects of his bilateral forearms and mild involvement of his lower extremities.  He noted that the condition involved pruritus and responded to periodic use of hydrocortisone cream.  The examiner noted that the Veteran's service treatment records indicate that in January 1997 he was treated for a pruritic rash, which was diagnosed as scabies.  They also revealed that the Veteran had been treated for pseudofolliculitis (PFB), for which he was already service connected.  No other skin history or findings were demonstrated    by the record.  Upon examination, there was no evidence of dermatitis, eczema, bullous disorder, psoriasis, skin infections, cutaneous manifestation of collagen-vascular disease, papulosquamous disorder, acne, chloracne vitiligo, alopecia, or hyperhidrosis.  The examiner stated that physical examination revealed no evidence of any skin condition.  The Board notes the examiner suggested there was evidence of a prior rating for eczema; however, such reference was to the use of Diagnostic Code 7806 (which contains the criteria for dermatitis and eczema) to analogously rate the Veteran's service-connected pseudofolliculitis barbae.  See 38 C.F.R. § 4.118.

The Veteran was provided another VA examination in January 2017.  The Veteran reported that he experienced a skin condition on his forearms in approximately 1995-1996.  He reported the condition was treated and was not present at the time of his separation from service.  He reported that he continued to experience intermittent irritated bumps of his forearms approximately six times per year for two days.  He noted that the area itched and had some red irritations associated with scratching. He denied having similar irritation, rash, or bumps on his lower extremities, but endorsed occasional itching on his lower extremities.  Upon physical examination, the examiner opined that the Veteran did not have any visible skin condition.  He explained that other than the Veteran's service-connected PFB in his jaw line area, there was no clinical evidence of a skin condition, including but not limited to burrow lines,        skin discoloration, erythema, vessicles, macules, papules, pustules, folliculitis,      rash, purpura, vasculitis, lichenification, excoriation, cellulitis, skin infection, dry     or flaking skin, skin break down.  The examiner acknowledged that a review of         the record revealed that the Veteran was treated for chicken pox in July 1992 and scabies in January 1997; however, she opined that the aforementioned conditions      had resolved without any residuals.  The examiner opined that there was insufficient evidence to support a diagnosis for the Veteran's reported itching of the extremities.  

With regard to whether the Veteran's reported skin manifestations represented an undiagnosed illness, the examiner opined that there was insufficient evidence to represent an undiagnosed illness related to the Veteran's Persian Gulf service. The examiner noted that clinical examination of the Veteran's skin was normal.  She explained that that pruritus was a common symptom, rather than a specific disease entity, and that while pruritus may occur in a diverse range of skin diseases and may appear as a prominent feature of extracutaneous disorders, it was an insufficient basis to find that an underlying disease process of any kind was present.  

The Board acknowledges the Veteran's reports of intermittent itching and bumps on his extremities.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  However, the Board finds that his statements are significantly outweighed by the VA treatment records, VA examination reports, and VA opinions which consistently indicate that the Veteran did not have symptoms consistent with a diagnosed skin condition or undiagnosed illness manifested by skin symptomatology.  Moreover, during the course of the claim "objective indications of chronic disability" to include objective evidence perceptible to an examining physician, have not been shown. 38 C.F.R. § 3.317(a)(3) (2017).  Based on the evidence of record, the Board therefore concludes that the Veteran has not had a skin disability present during the   pendency of the appeal.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110; 1131 (2012).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in the absence of competent evidence showing a diagnosed skin condition of the arms and legs, or objective evidence of an undiagnosed chronic skin disability, the claim for service connection must be denied. 

Right and Left Foot Disabilities

The Veteran's contends that he is entitled to service connection for right and left foot disabilities on a direct basis or as secondary to his service-connected knee disabilities.  

The record indicates that the Veteran is diagnosed with bilateral pes planus and plantar fasciitis. There is also conflicting evidence regarding whether he has bilateral hallux valgus.  Accordingly, the Veteran meets the first element required for direct and secondary service connection.  The question becomes whether the current bilateral foot disability is related to service.

The Veteran's service treatment records are silent for any reports of, treatment      for, or diagnoses related to the Veteran's right or left foot.  With respect to nexus evidence, the record contains does not contain a positive medical opinion relating the Veteran's current foot disabilities to his Persian Gulf service or service-connected knee disabilities.  

The Veteran was provided a VA examination in July 2012.  The examiner diagnosed the Veteran with plantar fasciitis and asymptomatic hallux valgus.      The Veteran reported ongoing heel pain since approximately 1996. The examiner noted that plantar fasciitis was known to be related to the biomechanical stresses of weight-bearing, running, and marching.  However, the Veteran did not recall any discrete acute injury or trauma to his heels or feet.  The examiner noted that while the Veteran originally characterized his claim as one for "foot numbness" there was no identified foot numbness or sensory impairment evident, only chronic heel pain with weight-bearing.  The examiner noted that a review of the Veteran's service treatment records did not document any medical treatment for foot problems.  He opined that the Veteran's feet appeared to have become symptomatic over the last 10 to 15 years as the result of biomechanical stresses.  The examiner further opined that the Veteran's foot conditions were common, had a clear etiology, and were not the result of any environmental exposure during the Veteran's Persian Gulf service.

The Veteran was provided another VA examination in January 2017.  The examiner diagnosed the Veteran with bilateral pes planus and bilateral plantar fasciitis.  While the examiner acknowledged the July 2012 examiner's diagnosis of bilateral hallux valgus, she opined that there was insufficient evidence to support a diagnosis of hallux valgus for either foot.  Specifically, she noted that there was no tenderness around the first hallux area, the hallux angle was within normal limits bilaterally, and current radiographic findings were silent for any evidence of hallux valgus of either foot.  The Veteran reported that he experienced bilateral foot pain, which occurred randomly regardless of whether he was standing or sitting.  He asserted that it was related to walking differently due to his right knee pain.  He denied any specific injury to either foot.  

The examiner opined that the Veteran's diagnosed foot disabilities, including pes planus, plantar fasciitis, and hallux valgus were less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected knee disabilities, to include due to any altered gait.  The examiner noted that the Veteran's pes planus and plantar fasciitis developed after his separation from service, was unrelated to 
service, and most likely developed due to the Veteran's chronic obesity. She observed that the Veteran's bilateral foot condition was symmetric and had remained mild without any functional loss.  The examiner noted that obesity was a known risk factor for both conditions.  She explained that because the Veteran's foot conditions were present bilaterally, they were not explainable by an antalgic gait. She acknowledged that the record showed that the Veteran ambulated with antalgic gait secondary to     his knee conditions as early as 2010, but indicated that gait abnormalities would result in unilateral rather than bilateral plantar fasciitis.  The examiner opined that because the Veteran's foot conditions were bilateral and symmetrical, rather than unilateral, there was insufficient evidence to indicate that the foot disabilities had been caused    or aggravated by his service-connected disabilities.  She further opined that the Veteran's obese body habitus was the most likely etiology for his conditions.  In        so opining, the examiner cited numerous medical articles in support of her findings regarding the relationship between obesity and pes planus and plantar fasciitis.  

The VA examination reports and opinions are supported by sound rationales and are consistent with the evidence of record; thus the Board finds them highly probative.  The Board acknowledges the Veteran's assertions of a link between his right and 
left foot disabilities and his Persian Gulf service or service-connected knee disabilities; however the Veteran has not been shown to possess the medical expertise necessary to render an informed opinion on complex medical questions.  See Jandreau, 492 F.3d    at 1376-77.  The Board therefore finds the VA examination reports to be the most probative nexus evidence on this claim. Moreover, as the evidence shows a diagnosed bilateral foot disability, the provisions of 38 C.F.R. § 3.317 pertaining to service connection as an undiagnosed illness are not for application. 

Accordingly, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine. However, as        the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.        App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


